UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2014OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:0-23406 SOUTHERN MISSOURI BANCORP, INC. (Exact name of registrant as specified in its charter) Missouri 43-1665523 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 531 Vine Street, Poplar Bluff, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(573) 778-1800 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Common Stock, par value $0.01 per share Name of each exchange on which registered: The NASDAQ Stock Market LLC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESoNO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YESoNOx Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESx NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files.YESxNO o Indicate by check mark whether disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or other information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNO x The aggregate market value of the voting stock held by non-affiliates of the registrant, computed by reference to the average of the high and low traded price of such stock as of the last business day of the registrant's most recently completed second fiscal quarter, was $96.8 million. (The exclusion from such amount of the market value of the shares owned by any person shall not be deemed an admission by the registrant that such person is an affiliate of the registrant.) As of September 11, 2014, there were issued and outstanding 3,686,333 shares of the Registrant's common stock. DOCUMENTS INCORPORATED BY REFERENCE Part III of Form 10-K - Portions of the Proxy Statement for the 2014 Annual Meeting of Stockholders. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 on Form 10-K/A to our Annual Report on Form 10-K for the fiscal year ended June 30, 2014 is to insert the name of our independent registered public accounting firm, BKD, LLP, in their report contained in Item 8 and in their consent filed as Exhibit 23, which was omitted from the report and consent filed with the original Form 10-K, and to add a previously omitted Form S-8 registration statement to the list of registration statements in the consent. Other than the inclusion with this Amendment No. 1 of new certifications required by Rules 13a-14(a) and 13a-14(b) under the Securities Exchange Act of 1934, as amended, a new consent of BKD, LLP and an updated list of exhibits in Item 15, this Amendment No. 1 does not modify, or update any other disclosures contained in, our original Annual Report on Form 10-K for the fiscal year ended June 30, 2014. Item 8. Financial Statements and Supplementary Data Report of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Southern Missouri Bancorp, Inc. Poplar Bluff, Missouri We have audited the accompanying consolidated balance sheets of Southern Missouri Bancorp, Inc. (“Company”) as of June 30, 2014 and 2013, and the related consolidated statements of income, comprehensive income, stockholders’ equity and cash flows for each of the years in the three-year period ended June 30, 2014.The Company’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Southern Missouri Bancorp, Inc. as of June 30, 2014 and 2013, and the results of its operations and its cash flows for each of the years in the three-year period ended June 30, 2014, in conformity with accounting principles generally accepted in the United States of America. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Southern Missouri Bancorp, Inc.'s internal control over financial reporting as of June 30, 2014, based on criteria established in Internal Control-Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and our report dated September 15, 2014, expressed an unqualified opinion on the effectiveness of the Company's internal control over financial reporting. /s/ BKD, LLP St. Louis, Missouri September 15, 2014 2 > CONSOLIDATED BALANCE SHEETS < JUNE 30, 2 Southern Missouri Bancorp, Inc. Assets Cash and cash equivalents $ $ Interest-bearing time deposits Available for sale securities (Note 2) Stock in FHLB of Des Moines Stock in Federal Reserve Bank of St. Louis Loans receivable, net of allowance for loan losses of $9,259,297 and $8,385,980 at June 30, 2014 and June 30, 2013, respectively (Notes 3 and 4) Accrued interest receivable Premises and equipment, net (Note 5) Bank owned life insurance – cash surrender value Intangible assets, net Goodwill Prepaid expenses and other assets TOTAL ASSETS $ $ Liabilities and Stockholders' Equity Deposits (Note 6) $ $ Securities sold under agreements to repurchase (Note 7) Advances from FHLB of Des Moines (Note 8) Accounts payable and other liabilities Accrued interest payable Subordinated debt (Note 9) TOTAL LIABILITIES Commitments and contingencies (Note 15) Preferred stock, $.01 par value, $1,000 liquidation value; 500,000 shares authorized; 20,000 shares issued and outstanding at June 30, 2014 and June 30, 2013 Common stock, $.01 par value; 8,000,000 shares authorized; 3,340,440 and 3,294,040 shares, respectively, issued at June 30, 2014 and June 30, 2013, respectively Warrants to acquire common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to consolidated financial statements. 3 > CONSOLIDATED STATEMENTS OF INCOME < YEARS ENDED JUNE 30, 2014, 2 Southern Missouri Bancorp, Inc. Interest Income: Loans $ $ $ Investment securities Mortgage-backed securities Other interest-earning assets TOTAL INTEREST INCOME Interest Expense: Deposits Securities sold under agreements to repurchase Advances from FHLB of Des Moines Subordinated debt TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses (Note 3) NET INTEREST INCOME AFTERPROVISION FOR LOAN LOSSES Noninterest income: Deposit account charges and related fees Bank credit transaction fees Loan late charges Other loan fees Net realized gains on sale of loans Net realized gains on sale of securities - - Earnings on bank owned life insurance Other income TOTAL NONINTEREST INCOME Noninterest expense: Compensation and benefits Occupancy and equipment, net Deposit insurance premiums Legal and professional fees Advertising Postage and office supplies Intangible amortization Bank card network fees Other operating expense TOTAL NONINTEREST EXPENSE INCOME BEFORE INCOME TAXES Income Taxes (Note 11) Current Deferred ) ) NET INCOME $ $ $ Less: charge for early redemption of preferred stock issued at a discount - - Less: dividend on preferred shares NET INCOME AVAILABLE TO COMMON STOCKHOLDERS $ $ $ Basic earnings per share available to common stockholders $ $ $ Diluted earnings per share available to common stockholders $ $ $ Dividends paid $ $ $ See accompanying notes to consolidated financial statements. 4 > CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME < YEARS ENDED JUNE 30, 2014, 2 Southern Missouri Bancorp, Inc. NET INCOME $ $ $ Other comprehensive income: Unrealized gains (losses) on securities available-for-sale ) Less:reclassification adjustment for realized gains included in net income - - Unrealized gains (losses) on available-for-sale securities for which a portion of an other-than-temporary impairment has been recognized in income ) Defined benefit pension plan net (loss) gain ) Tax benefit (expense) ) ) Total other comprehensive income (loss) ) COMPREHENSIVE INCOME $ $ $ See accompanying notes to consolidated financial statements. 5 > CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY < YEARS ENDED JUNE 30, 2014, 2 Southern Missouri Bancorp, Inc. Warrants to Additional Accumulated Other Total Preferred Common Acquire Paid-In Retained Treasury Comprehensive Stockholders' Stock Stock Common Stock Capital Earnings Stock Income (Loss) Equity BALANCE AS OF JUNE 30, 2011 $ ) $ $ Net Income Change in unrealized gain on available for sale securities Defined benefit pension plan net gain Dividends paid on common stock ($.48 per share) ) ) Dividends paid on preferred stock ) ) Stock option expense Stock grant expense Tax benefit of stock grants Treasury stock issued Exercise of stock options ) Redemption of preferred stock ) ) Common stock issued Preferred stock issued ) Accretion of discount on preferred stock ) - BALANCE AS OF JUNE 30, 2012 $ ) $ $ Net Income Change in unrealized gain on available for sale securities ) ) Defined benefit pension plan net gain Dividends paid on common stock ($.60 per share) ) ) Dividends paid on preferred stock ) ) Stock option expense Stock grant expense Tax benefit of stock grants Treasury stock issued - Exercise of stock options 43 Redemption of preferred stock - Common wtock issued - Preferred stock issued - BALANCE AS OF JUNE 30, 2013 $ $
